SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 SCHEDULE 13D (Rule 13d-101) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO RULE 13d-1(a) AND AMENDMENTS THERETO FILED PURSUANT TO RULE 13d-2(a) Life Exchange, Inc. (Name of Issuer) COMMON STOCK, PAR VALUE $0. (Title of Class of Securities) CUSIP No. 53184V 10 8 (CUSIP Number) The Vantage Group, Ltd. 410 Park Avenue, Suite 1530 New York, NY 10022 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) With Copies To: Richard A. Friedman, Esq. Sichenzia Ross Friedman Ference LLP 61 Broadway New York, New York 10006 Tel: (212) 930-9700 Fax: (212) 930-9725 February 9, 2007 (Date of Event Which Requires Filing of This Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition which is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-1(e), 13d-1(f) or 13d-1(g), check the following box ¨ . Note. Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See Rule 13d-7(b) for other parties to whom copies are to be sent. (Continued on following pages) (Page 1of 4 Pages) CUSIP No. 53184V 10 8 13D Page2 of4 Pages 1 NAMEOF REPORTING PERSONS S.S. OR I.R.S. IDENTIFICATION NOS.OF ABOVE PERSONS The Vantage Group, Ltd. 2 CHECKTHEAPPROPRIATE BOX IF MEMBER OF A GROUP (a) o (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS PF 5 CHECKBOX IF DISCLOSUREOF LEGAL PROCEEDINGSIS REQUIRED PURSUANTTO ITEM 2(d)or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware 7 SOLE VOTING POWER 45,000,000 NUMBER OF 8 SHARED VOTING POWER SHARES BENEFICIALLY 0 OWNED BY 9 SOLE DISPOSITIVE POWER EACH REPORTING PERSON WITH 45,000,000 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 45,000,000 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 25.465% 14 TYPE OF REPORTING PERSON CO Page3 of4 Pages Item 1. Security and Issuer This statement relates to the common stock $0.001 par value, of Life Exchange, Inc., a Nevada Corporation (the "Issuer"). The principal offices of the Issuer are located at 2001 Biscayne Blvd., Suite 2102,Miami, FL 33137. Item 2. Identity and Background. (a)-(c),(f).This statement is being filed by The Vantage Group Ltd. (“Vantage”). Vantage, a Delaware corporation, whose business address is 410 Park Avenue, Suite 1530, New York, New York 10022, is primarily engaged in the business of providing consulting services to public and private entities. Lyle Hauser, the President of Vantage, has sole voting and dispositive power over the shares held by Vantage.Mr. Hauser’s business address is 410 Park Avenue, Suite 1530, New York, New York 10022. Mr. Hauser is a citizen of the United States. (d) and (e).During the past five years, neither Vantage nor Mr. Hauser has been (a) convicted in a criminal proceeding (excluding traffic violations or similar misdemeanors), or (b) been a party to a civil proceeding of a judicial or administrative body of competent jurisdiction and as a result thereof was or is subject to a judgment, decree or final order enjoining future violations of, or prohibiting or mandating activities subject to, federal or state securities laws or finding any violation with respect to such laws. Item 3. Source and Amount of Funds or Other Consideration. Pursuant to the Agreement for the Exchange of Common Stock, dated December 22, 2005, Vantage was issued 15,000,000 shares of Issuer’s common stock in compensation for services rendered pursuant to that certain Engagement Letter dated August 5, 2005. On March 8, 2006 Vantage entered into a Stock Purchase Agreement with Issuer and pursuant thereto purchased 30,000,000 shares of Issuer’s capital stock, for a purchase price equal to $500,000, comprised of (i) $400,000 cash and (ii) a waiver of $100,000 for consulting fees due and payable to Vantage by Issuer.Vantage’s aggregate holdings in Issuer comprise 25.465% of the issued and outstanding capital stock of Issuer. Item 4. Purpose of Transaction. As described above, Vantage’s acquisition of these shares was made pursuant to the Agreement for the Exchange of Common Stock and the Stock Purchase Agreement by which Vantage acquired an aggregate of 45,000,000 shares of the Issuer’s capital stock, comprising 25.465% of the issued and outstanding capital stock of the Issuer. This acquisition and related transactions are described in the Issuer's Form 10-SB12(g) with a filing date of January 19, 2007 (the “Form 10-SB12(g)).
